Citation Nr: 0614511	
Decision Date: 05/18/06    Archive Date: 05/31/06	

DOCKET NO.  03-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia and 
arthritis to include as secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the RO reopened the 
appellant's claim of entitlement to service connection for 
fibromyalgia and arthritis, but denied the claims on the 
merits after review of all evidence of record.  The 
appellant, who had active service from July 1943 to April 
1946, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
fibromyalgia and arthritis as secondary to his service-
connected post-traumatic stress disorder (PTSD) discloses a 
need for further development prior to final appellate review.  

In this regard, the Board observes that the appellant 
submitted a request to reopen his claim of entitlement to 
service connection for fibromyalgia and arthritis secondary 
to PTSD in December 2000.  With this request, the appellant 
submitted a letter from C.W., D.O., in which Dr. W. reported 
that he had reexamined the appellant concerning his 
longstanding complaints of arthritis and muscular pain. See 
November 2000 letter.  Dr. W. indicated that the appellant 
had evidence of classic osteoarthritis and loss of range of 
motion in the thoracic and lumbar spine.  The appellant 
reported to Dr. W. that his osteoarthritis had progressed 
over the previous several years; and that the degree of pain 
and disability associated with his osteoarthritis had been 
exacerbated by his PTSD.  The appellant requested that Dr. W. 
write an opinion on his behalf regarding the link between 
psychiatric diagnoses, physical discomfort and exacerbation 
of disease processes.  

In his letter, Dr. W. reported that certain medical studies 
(including an unnamed December 1997 report in the Journal of 
Psychosomatic Medicine) indicated that there was a valid 
correlation in veterans diagnosed with PTSD and other medical 
problems in which "stress seem[ed] clearly related to the 
medical problems."  See November 2000 letter from Dr. W.  He 
indicated that the study he reviewed reported that veterans 
with PTSD had twice the odds of developing muscle and 
skeletal disease, including arthritis and fibromyalgia.  
Based upon this and other unnamed studies, Dr. W. opined that 
the appellant's arthritis and other "increasing 
difficult[ies]" could very well be exacerbated or actually 
had an etiology related to the appellant's diagnosis of PTSD.  
The Board observes that Dr. W. did not specifically name the 
studies upon which he based his November 2000 letter; nor did 
he provide copies of the articles for the RO's review.  

After reopening the appellant's claim, the RO afforded the 
appellant a VA joint examination and neurological examination 
in order to answer the medical question of whether the 
appellant's fibromyalgia and arthritis developed secondarily 
to his service-connected PTSD.  After performing a physical 
examination, the July 2001 joint examiner diagnosed the 
appellant with osteoarthritis. See July 2001 examination 
report, p. 1.  He indicated that he could not scientifically 
say that this diagnosis had any bearing on the appellant's 
PTSD, but believed that the disorders were not associated.  
In fact, the examiner viewed the appellant's osteoarthritis 
to be a disease process that was probably genetic in its 
origin.  As such, he opined that it was not related to the 
appellant's service-connected PTSD. See July 2001 examination 
report, p. 2.  In regards to fibromyalgia, the examiner 
reported that fibromyalgia is a collection of symptoms that 
remains controversial and is not evidenced by any objective 
findings on physical examination but only by subjective 
findings.  Therefore, he defined it as a somatic illness and 
did not have an expert opinion as to its relationship to 
PTSD.  

The October 2001 neurological examiner also performed a 
physical examination of the appellant. See October 2001 
examination report.  Thereafter, he diagnosed the appellant 
with fairly significant degenerative bone and disc disease of 
the cervical spine and PTSD, which he noted "[might] 
exaggerate the symptoms of chronic pain syndrome in [the 
appellant's] right shoulder or other physical joint pain of 
osteoarthritis or degenerative bone and disc disease of the 
cervical spine."  Id., p. 4.  However, he did not 
specifically diagnose the appellant with fibromyalgia. 

In a November 2002 rating decision, the RO denied service 
connection based upon the July 2001 and October 2001 VA 
examination reports.  The appellant's representative 
submitted a brief on his behalf in April 2006, during which 
it was argued that the VA examinations afforded to the 
appellant were inadequate as they failed to ascertain whether 
it was as least as likely as not that the appellant's joint 
pain, arthritis and fibromyalgia were aggravated by his 
service-connected PTSD. See April 2006 brief, pgs. 2-3; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
representative submitted several article abstracts with the 
brief that discussed the prevalence of PTSD disorder in 
fibromyalgia patients and other physical illnesses, and 
argued that such articles should be reviewed by a VA 
examiner.  The representative waived the right to have this 
evidence reviewed by the RO. Id., p. 3.

In light of the July 2001 and October 2001 examiner's failure 
to address whether the appellant's arthritis and/or 
fibromyalgia are aggravated by his service-connected PTSD, 
and the April 2006 request from the appellant's 
representative that a new VA examination be provided, the 
Board concludes that this case should be remanded for further 
development.  In addition, a remand will enable the RO to 
provide appropriate VCAA notice to the appellant regarding 
the merits of his claims. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  


Accordingly, this case is REMANDED for the following action:

	1.  The RO should provide, with respect to 
the appellant's claim of entitlement to 
service connection for fibromyalgia and 
arthritis secondary to PTSD including on the 
basis of aggravation, notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra. 

2.  The RO should contact the appellant's 
private medical provider, Dr. W., and request 
copies of any and all medical articles relied 
upon by Dr. W. in formulating the opinion 
expressed in his November 2000 letter. 

3.  The RO should contact the appellant's 
representative and request complete copies of 
the abstract articles submitted with the 
April 2006 Brief; and associate those 
complete articles with the appellant's claims 
file.      

4.  The RO should afford the appellant a new 
VA examination with an appropriate VA 
examiner, preferably a rheumatologist.  The 
appellant's claims file should be made 
available to the examiner prior to the 
examination; and the claims file should 
include complete copies (rather than 
abstracts) of any articles relied upon by the 
appellant in support of his claim, to include 
articles submitted by the appellant's 
representative and by the appellant's private 
medical provider, Dr. W.   

Thereafter, the examiner should perform a 
physical examination of the appellant and 
provide a medical opinion as to whether the 
appellant has a current diagnosis of 
fibromyalgia and/or arthritis.  The examiner 
should be asked to offer an opinion as to 
whether these diagnoses, if present, 
developed secondary to/or as a result of the 
appellant's service-connected PTSD.  

If the examiner determines that these 
diagnoses did not develop directly as a 
result of the appellant's service-connected 
PTSD, he should be asked to opine as to the 
likelihood (not likely; at least as likely as 
not; more likely than not) that these 
diagnoses, if present, have permanently 
increased or worsened as a result of the 
appellant's service-connected PTSD.  In 
responding to this question, the examiner 
should note that temporary or intermittent 
flare-ups of an injury or disease are not 
sufficient to be considered "aggravation" 
unless the underlying condition, in contrast 
with symptoms, has worsened.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  

When the development requested has been completed, the 
case should again be reviewed by the RO on the basis of 
all evidence of record.  If the benefit sought is not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



